Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  On the third to last line, the word “widow” should read –window-.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bosco Verticale by Boeri Studio (hereinafter ‘Boeri’ –see https://www.archdaily.com/777498/bosco-verticale-stefano-boeri-architetti and provided NPL images).
In regard to claim 1, Boeri teaches a construction structure comprising: an odd-numbered floor, and even-numbered floor and outdoor private gardens (note that the recitation of private garden is a functional limitation and per MPEP 2114 an outside area where a plant is placed is fully capable of being a private garden);
wherein each of the odd-numbered and even-numbered floors includes one, two, or multi-unit houses; each unit house includes one, two or multiple houses (it is noted that one of 
wherein living rooms of each floor house which are vertically corresponding to each other (see figs. 3-5), and each living room is provided with one outdoor private garden (see fig. 3 –also note that the garden is shown provided at the living room, however the location of the living room is up to the resident and the usage the habitants want to make of the space);
wherein the outdoor private gardens of odd-floor houses are located in an identical first direction; and the gardens of even-floor gardens are vertically corresponding and located in an identical second direction, thereby allowing all gardens to have a height of two floors and allowing direct lighting as claimed (this is clearly shown in fig. 5);
each living room of each house is located at an outer wall corner (see fig. 5) and includes at least one outer wall corner and at least two adjacent walls in different directions’
private gardens are disposed on the two adjacent outer walls and located in two different directions allowing each garden to have at least to lighting surfaces in two directions (see figs. 3 and 5);
for each wall having a window of each room, no private garden is provided on a vertically corresponding wall of a room on an upper floor and a vertically corresponding wall on a lower floor, thereby allowing direct lighting of each room having a window and enabling windows of all rooms on the upper floor do not directly face the private garden on the lower floor (as seen in fig. 5).
In regard to claim 2, Boeri teaches the claimed invention wherein one unit house is combined with another unit house or multiple unit houses to form a whole building (see figures. Boeri does not explicitly teach a parking platform comprising a car elevator, a fire evacuation stair, a passenger elevator, a driving road and 2 to 30 parking spaces. It would have been obvious to one of ordinary skill in the art to include a parking platform comprising a car elevator, a fire evacuation stair, a passenger elevator, a driving road and 2 to 30 parking spaces as matter of design choice because these are all notoriously well known components of buildings that are known for providing convenience and accessibility to the building occupants. In addition, it has been held to be within the general skill of a worker in the art to select known elements on the basis of suitability for the intended use as a matter of obvious design choice.
In regard to claim 3, Boeri teaches the claimed invention wherein the number of floors (odd and even) is cyclically arranged according to a required height of the house construction structure (see fig. 1 and 4); the outdoor gardens are set according to the number of houses on each floor (fig. 3) Further, it would have been obvious that the gardens are set according to the number of houses so that each house owner enjoys their private garden accordingly.   
In regard to claims 4, 6 and 7, Boeri teaches the claimed invention wherein a window of the room and private garden on the lower floor are arranged in different directions (see figures). Further, as seen in the figures, outer walls are provided with doors and window leading to the gardens.
In regard to claim 5, Boeri is silent regarding specific dimensions of the living room. However, it would have been obvious to one of ordinary skill in the art to arrive at a width of the living room within the claimed range as a matter of routine experimentation. See MPEP (In the instant case, room size differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
In regard to claim 8, It would have been obvious to one of ordinary skill in the art to provide a duplex or a flat-story house as a matter of design choice because these options are all notoriously well known design arrangements of units provided in buildings that are known for providing convenience and accessibility to the building occupants. In addition, it has been held to be within the general skill of a worker in the art to select known designs on the basis of suitability for the intended use as a matter of obvious design choice.
In regard to claim 9, Boeri teaches each garden has a sunken slab with an upturned beam and a sunken portion for filling soil (see fig. 5).
Although not explicitly disclosed it would have been obvious to one of ordinary skill in the art to provide the gardens supported by an oblique supporting column as a matter of design choice because this type of support is notoriously well known in the art for supporting balconies and outdoor gardens thus it would be within the general skill of a worker in the art to select known support means on the basis of suitability for the intended use as a matter of obvious design choice.
In regard to claim 10, It would have been obvious to one of ordinary skill in the art to provide the structure in concrete, steel or both as a matter of design choice because these are all notoriously well known in the art and therefore obvious to use because the use of 
In regard to claim 11, It would have been obvious to one of ordinary skill in the art to provide a form of irrigation system as a matter of design choice because these are all notoriously well known in the art features to be included in gardens, and therefore obvious to use because the use of conventional materials to perform their known function is prima-facie obvious (see MPEP 2144.07). 
In regard to claim 12, Boeri teaches the claimed invention wherein the house construction structure is of residence, office, hotel, apartment, etc.. Even though Boeri teaches its building is for residential apartments, it is noted that these recitations imply intended use and the units of Boeri are fully capable of being used as any of the above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633